DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments were received on 2/11/22. Claims 1, 8, 10 have been amended. Claims 3 and 4 are cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 8 is withdrawn, please see Examiner’s amendment to overcome the rejection.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 10 is withdrawn because the Applicant amended the claims.

Claim Rejections - 35 USC § 102
The rejection under  35 U.S.C. 102(a)(1) as being anticipated by Chen (Redissolution of Flower-Shaped Graphene Oxide Powder with High Density), on claim 1 is withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 102(a) as being anticipated by Parviz et al.  (Tailored Crumpling and Unfolding of Spray-Dried Pristine Graphene and Graphene Oxide Sheets), on claim 1 is withdrawn because the Applicant amended the claims. 

Claim Rejections - 35 USC § 103

 The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moreno et al. (Lithium battery using sulfur infiltrated in three-dimensional flower-like hierarchical porous carbon electrode) in view of Wang et al. (3 Dimensional flower-like hierarchical porous carbon material as high-rate performance electrode from super capacitors) in view of Ding et al. (CN101993065), on claims 1, 2, 5-10 are withdrawn because the Applicant amended the claims.
The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moreno et al. (Lithium battery using sulfur infiltrated in three-dimensional flower-like hierarchical porous carbon electrode) in view of Wang et al. (3 Dimensional flower-like hierarchical porous carbon material as high-rate performance electrode from super capacitors) in view of Ding et al. (CN101993065) in furthest in view of Cook et al. (US Patent 6,511,934), on claim 3 is withdrawn because the Applicant amended the claim.
The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moreno et al. (Lithium battery using sulfur infiltrated in three-dimensional flower-like hierarchical porous carbon electrode) in view of Wang et al. (3 Dimensional flower-like hierarchical porous carbon material as high-rate performance electrode from super capacitors) in view of Ding et al. (CN101993065) in furthest in view of Robinson et al. (US Publication 2009/0235721) on claim 4 is withdrawn because the Applicant amended the claim.
Allowable Subject Matter
Claims 1, 2, 5-10 allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 8, line 3, please delete, “and the adhesive” and insert, “wherein the adhesive”
In claim 8, lines 7 and 10, please delete “in any ratio”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a preparation method of a graphene flower, wherein the method comprising steps of 1) dissolving a graphene oxide raw material in a solvent and stirring to obtain a graphene oxide solution, 2) spray-drying the graphene oxide solution to obtain graphene oxide flower powder, and 3) performing reduction on the graphene oxide flower by using a reducing agent or by high-temperature heat treatment to obtain the graphene flower. The temperature for the spray-drying in the step 2) is 60-200°C, and a diameter of a spray nozzle is 0.1-100 microns. The reducing agent the step 3) is selected from a group consisting of an aqueous solution of hydrogen iodide with a volume percentage being 5%-50%, a sodium ascorbate solution, and hydrazine hydrate vapor, and the high-temperature heat treatment is carried out at 1000-3000°C in nitrogen or argon atmosphere for a time of 10-1000 minutes.
Redissolution of Flower-Shaped Graphene Oxide Powder with High Density to Chen discloses a preparation method of a graphene flower, wherein comprising steps of 1) dissolving a graphene oxide raw material in a solvent and stirring to obtain a graphene oxide solution (Page 8005, col. 2), 2) spray-drying the graphene oxide solution to obtain graphene oxide flower powder (Abstract), and 3) performing reduction on the graphene oxide flower by using a reducing agent or by high-temperature heat treatment to obtain the graphene flower (Pg8000 Col. 2). However, the Chen reference does not disclose, nearly disclose or provide motivation to modify the preparation method of a graphene flower to comprise the temperature for the spray-drying in the step 2) is 60-200°C, and a diameter of a spray nozzle is 0.1-100 microns. The reducing agent the step 3) is selected from a group consisting of an aqueous solution of hydrogen iodide with a volume percentage being 5%-50%, a sodium ascorbate solution, and hydrazine hydrate vapor, and the high-temperature heat treatment is carried out at 1000-3000°C in nitrogen or argon atmosphere for a time of 10-1000 minutes.
	The closest prior art Tailored Crumpling and Unfolding of Spray-Dried Pristine Graphene and Graphene Oxide Sheets to Parviz discloses a preparation method of a graphene flower (graphene controlled crumpled-shape resembles a flower), wherein comprising steps of 1) dissolving a graphene oxide raw material in a solvent and stirring to obtain a graphene oxide solution (Page 2666, first column, last paragraph), 2) spray-drying the graphene oxide solution to obtain graphene oxide flower powder (Abstract), and 3) performing reduction on the graphene oxide flower by using a reducing agent or by high-temperature heat treatment to obtain the graphene flower (Page 2666 Col. 1, 
	The prior art Lithium battery using sulfur infiltrated in three-dimensional flower-like hierarchical porous carbon electrode to Moreno et al. discloses a flower-like hierarchical porous carbon with sulfur is used as a cathode in a lithium sulfur battery. The Moreno reference is silent in disclosing a graphene used and a method in forming the graphene flower. However, the Moreno et al. reference does not disclose, nearly disclose or provide motivation to modify the preparation method of a graphene flower to comprise the temperature for the spray-drying in the step 2) is 60-200°C, and a diameter of a spray nozzle is 0.1-100 microns. The reducing agent the step 3) is selected from a group consisting of an aqueous solution of hydrogen iodide with a volume percentage being 5%-50%, a sodium ascorbate solution, and hydrazine hydrate vapor, and the high-temperature heat treatment is carried out at 1000-3000°C in nitrogen or argon atmosphere for a time of 10-1000 minutes.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725